DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over 3GPP ETSI TS 124 501 v15.0.0 (2018-07) 5G Non-Access-Stratum (NAS) protocol for 5G System (5GS) stage 3 hereinafter referred as 3GPP, in view of Mochizuki et al US Patent Application No.:( US 2014/0206352 A1) hereinafter referred as Mochizuki.
For claim 1, 3GPP teaches a method performed by a terminal in a wireless communication system, the method comprising: 
transmitting, to an access and mobility management function (AMF) entity, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2);
 receiving, from the AMF entity, a registration accept message in response to the first registration request message, the registration accept message including a first tracking area identifier (TAI) list, and a second TAI list for a registration area (Page 118 Figure 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-12); and
 transmitting, to the AMF entity, a second registration request message based on the identification (Page 119 lines 1-4).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as recited in claim 1.
Mochizuki from the same or analogous art teaches the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of a second PLMN in the registration area (paragraphs [0321]- [0322], lines 1-8); and 
initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification (paragraph [0360], [0363] and [0365], lines 1-5]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as taught by Mochizuki into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification can be modify/implemented by combining the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification with the device. This process is implemented as a hardware solution or as firmware solutions of Mochizuki into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
 For claim 2, 3GPP teaches the method, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12). 
For claim 3, 3GPP teaches the method, wherein the identifying further comprises identifying that the terminal is in a 5G mobility management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 5, 3GPP teaches the method, wherein the registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17). 
For claim 6, 3GPP teaches a method performed by an access and mobility management function (AMF) entity in a wireless communication system, the method comprising:
 receiving, from a terminal, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2); 
transmitting, to the terminal, a registration accept message in response to the first registration request message, the registration accept message including a first tracking area identifier (TAI) list, and a second TAI list for a registration area (Page 118 Figure 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-12). However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area as recited in claim 6.
Mochizuki from the same or analogous art teaches the receiving, from the terminal, a second registration request message of a second registration (paragraph [0360], [0363] and [0365], lines 1-5]), in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area (paragraphs [0321]-[0322], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area as taught by Mochizuki into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area can be modify/implemented by combining the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area with the device. This process is implemented as a hardware solution or as firmware solutions of Mochizuki into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
For claim 7, 3GPP teaches the method, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12).
For claim 8, 3GPP teaches the method, wherein the second registration request message is received in case that the terminal in a 5G mobility management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 10, 3GPP teaches the method, wherein the registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17).
For claim 11, 3GPP teaches a terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal; and
at least one processor configured to:
 transmit, to an access and mobility management function (AMF) entity, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2),
 receive, from the AMF entity, a registration accept message in response to the first registration request message, the registration accept message including a first tracking area identifier (TAI) list, and a second TAI list for a registration area (Page 118 Figure 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-12), and
 transmit, to the AMF entity, a second registration request message based on the identification (Page 119 lines 1-4). However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as recited in claim 11.
Mochizuki from the same or analogous art teaches the identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of a second PLMN in the registration area (paragraphs [0321]- [0322], lines 1-8); and 
initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification (paragraph [0360], [0363] and [0365], lines 1-5]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as taught by Mochizuki into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification can be modify/implemented by combining the identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area; initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification with the device. This process is implemented as a hardware solution or as firmware solutions of Mochizuki into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
For claim 12, 3GPP teaches the terminal, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12).
For claim 13, 3GPP teaches the terminal, wherein the at least one processor is further configured to identify that the terminal is in a 5G mobility 4Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020 management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 15, 3GPP teaches the terminal, wherein registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17). 
For claim 16, 3GPP teaches an access and mobility management function (AMF) entity in a wireless communication system, the AMF entity comprising: 
a transceiver configured to transmit and receive a signal; and
 at least one processor configured to: 
receive, from a terminal, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2), 
transmit, to the terminal, a registration accept message in response to the first registration request message, the registration accept message including a first tracking area identifier (TAI) list, and a second TAI list for a registration area (Page 118 Figure 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-12). However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area as recited in claim 6.
Mochizuki from the same or analogous art teaches the receiving, from the terminal, a second registration request message of a second registration procedure (paragraph [0360], [0363] and [0365], lines 1-5]), in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area (paragraphs [0321]-[0322], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area as taught by Mochizuki into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area can be modify/implemented by combining the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to the first TAI list of a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to the second TAI list of  a second PLMN in the registration area with the device. This process is implemented as a hardware solution or as firmware solutions of Mochizuki into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
For claim 17, 3GPP teaches the AMF entity, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12). 
For claim 18, 3GPP teaches the AMF entity, wherein the second registration request message is received in case that the terminal in a 5G mobility management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 20, 3GPP teaches the AMF entity, wherein the registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17).
Claims 4. 9, 14 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over 3GPP ETSI TS 124 501 v15.0.0 (2018-07) 5G Non-Access-Stratum (NAS) protocol for 5G System (5GS) stage 3 hereinafter referred as 3GPP, in view of Mochizuki et al US Patent Application No.:( US 2014/0206352 A1) hereinafter referred as Mochizuki, in further view of RYU et al US Patent Application No.:( US 2019/0373441 A1) hereinafter referred as RYU.
For claim 4, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the AMF entity (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the AMF entity as recited in claim 4.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the AMF entity (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the AMF entity as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the AMF entity can be modify/implemented by combining the second registration request message is for a second registration procedure with the AMF entity with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication. 
For claim 9, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the terminal (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the terminal as recited in claim 9.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the terminal (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the terminal as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the terminal can be modify/implemented by combining the second registration request message is for a second registration procedure with the terminal with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication. 
For claim 14, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the AMF entity (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the AMF entity as recited in claim 14.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the AMF entity (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the AMF entity as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the AMF entity can be modify/implemented by combining the second registration request message is for a second registration procedure with the AMF entity with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication
For claim 19, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the terminal (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the terminal as recited in claim 19.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the terminal (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the terminal as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the terminal can be modify/implemented by combining the second registration request message is for a second registration procedure with the terminal with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH AREVALO/Primary Examiner, Art Unit 2642